Citation Nr: 0320937	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  98-06 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty for training from May 1967 
to September 1967 and from August 1974 to May 1975 and 
extensive service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied the veteran's claim of 
service connection for bilateral hearing loss.  The veteran 
perfected a timely appeal of this determination to the Board.

When this matter was initially before the Board in February 
2000, it was remanded for further development and 
adjudication.  Thereafter, when this matter was again before 
the Board in April 2003, the Board determined further 
development was necessary, and in June 2003, he was afforded 
VA audiological and ear disease examinations, the reports of 
which, have been associated with the claims folder.  

The June 2003 VA audiological and ear disease examinations 
were conducted pursuant to the authority granted to the Board 
by 38 C.F.R. § 19.9(a)(2) (2002).  In Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R.§ 19.9(a)(2) (2002).  Because the newly received 
evidence is favorable to the veteran's claim of service 
connection for bilateral hearing loss, and in light of the 
following decision in which the Board grants service 
connection for this condition, the Board will proceed with 
its decision without remanding the case to the RO because the 
veteran is not prejudiced.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In this regard, the Board notes that regulations 
provide that where, as here, the Board grants the benefit to 
the veteran, no notice is required.  See 38 C.F.R. 
§ 20.903(b) (2002).

Finally, in acknowledgement of the veteran's request to 
testify at a hearing before a Member of the Board (now known 
as a Veterans Law Judge) at the local VA office, in a 
November 1999 letter, the RO notified him that it was 
scheduled to take place in January 2000.  Although the 
hearing notice was not returned as undeliverable, the veteran 
failed to report.  Since that time, there is no indication in 
the record that the veteran has requested that the hearing be 
rescheduled.  Under the circumstances, the Board determines 
that the veteran's request for a Board hearing has been 
withdrawn.  See 38 C.F.R. § 20.704 (2002).




FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Bilateral hearing loss had its onset during service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
service connection for bilateral hearing loss, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran was provided with VA examinations to determine 
the nature and extent of his bilateral hearing loss in June 
1995 and June 2003 and to obtain an opinion as to the 
etiology of this condition.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  He and his representative have been 
provided with a statement of the case and supplemental 
statements of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  In the December 2002 supplemental 
statement of the case and the Board's June 2003 letter, VA 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  By way of these communications, VA gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without another remand of the case to the RO to provide 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal and the 
Board's favorable determination demonstrate the futility of 
any further evidentiary development; hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background and Analysis

As a preliminary matter, the Board notes that it has reviewed 
the pertinent evidence of record.  Because it is clear that 
the veteran suffers from bilateral hearing loss, the Board 
will focus on the evidence that relates to whether his 
hearing loss was incurred in or aggravated by disease or 
injury that took place during the veteran's military service.  
See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran contends, in essence, that service connection is 
warranted for bilateral hearing loss because he was exposed 
to acoustic trauma while serving as a pilot in the military.  
The DD Form 214 for the veteran's discharge from active duty 
in September 1967 indicates that his military occupational 
specialty (MOS) was pilot trainee and the DD Form 214 for his 
latter period of service states that he was an "aircraft 
maintenance officer (aviator)."  Further, during his lengthy 
period of National Guard service, he had flight status.

The record shows that veteran served on active duty from May 
to September 1967 and from August 1974 to May 1975.  In 
addition, he has extensive service in the New Jersey Army 
National Guard; the record shows that he had 22 years, 11 
months and 8 days of "prior reserve component service."  In 
addition, September 1986 and October 1988 Reports of Medical 
History, which were conducted for the purposes of the 
veteran's Class II Flying Duty, each note that he received a 
disability pension from the New York City Fire Department in 
1980 due to herniated discs at C5-C6 and at C6-C7 and 
cervical radiculitis and that a waiver was granted by the 
Army.  In addition, the service records reflect that he had 
"noticeable hearing loss in both ears" and was granted a 
waiver for this condition as well.

The Board remanded this case in February 2000 to obtain 
outstanding service medical records.  In doing so, the Board 
noted that the evidence revealed that he had bilateral 
hearing loss for VA purposes, and that the bilateral 
defective was present since as early as October 1976.

As noted in the introduction, in April 2003, the Board 
concluded that further development was required and arranged 
for the veteran to be afforded another VA audiological 
evaluation, which was performed in June  2003.

The June 2003 audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
45
60
55
LEFT
10
15
55
65
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 92 percent in the left ear.  The 
examiner diagnosed the veteran as having bilateral moderate 
sensorineural hearing loss.  Subsequent to offering this 
impression, the examiner noted the veteran's long history of 
occupational noise exposure as a consequence of working as a 
New York City firefighter; however, he opined that it was at 
least as likely as not that the disability was related to his 
exposure to acoustic trauma during service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "Active, military, 
naval, or air service" constitutes active duty, any period 
of active duty for training during which the claimant was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the claimant was disabled or died 
from an injury incurred or aggravated in the line of duty.  
See 38 U.S.C.A. § 101(24) and 38 C.F.R. § 3.6(a).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The evidence shows that the veteran had hearing loss while in 
the National Guard was exposed to acoustic trauma during that 
time.  In addition, the results of the June 1995 and June 
2003 VA examinations show that his hearing impairment meets 
the criteria set forth in 38 C.F.R. § 3.385, and the June 
2003 examiner opined that the disability was related to 
service.  In light of the foregoing, in the absence of any 
contradictory medical opinion, and with resolution of all 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection for bilateral hearing loss is 
warranted.


ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

